The plaintiff in error has served and filed brief in this cause, and the authorities cited therein seem to reasonably sustain the assignments of error. No brief has been filed by the defendant in error, and no reason is given for such default. *Page 672 
Upon the authority of Taylor et al. v. J. H. Wade   Co.,44 Okla. 294, 144 P. 559, and cases cited therein, the prayer of the petition in error is granted, and the judgment appealed from is reversed, and the cause remanded to the trial court, with directions to sustain the demurrer to the motion to modify the judgment, and to take such further proceedings therein as may be consistent with the law and procedure in such cases provided.
By the Court: It is so ordered.